Citation Nr: 1024791	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1977.  
The Veteran's service personnel documents reflects that he had 
periods of active duty for training (ACDUTRA) and inactive duty 
for training (INACDUTRA) at various times between 1970 and 2003 
with the Air Force and Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran testified before a hearing officer at the RO in June 
2007. 


FINDINGS OF FACT

1.  No disorder of either shoulder or of the cervical spine was 
medically diagnosed prior to 1996, when approximately 20 years 
has elapsed after the Veteran's active service.  

2.  The record evidence establishes that the Veteran was not 
performing ACDUTRA or INAACDUTRA when he sustained an injury to 
the right shoulder which resulted in a diagnosis of torn rotator 
cuff or when he sustained an injury to the left shoulder which 
resulted in a diagnosis of torn rotator cuff, or when he first 
sought evaluation for a cervical spine disorder.

3.  Disorders of the shoulders or cervical spine were present 
during periods when the Veteran performed ACDUTRA or INACDUTRA, 
but are not been shown to have undergone an increase in severity 
beyond natural progression during a period of ACDUTRA or 
INACDUTRA.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, diagnosed as a torn rotator cuff, 
was not due to disease or injury that was incurred in or 
aggravated by active service, or during a specific period of 
reserve component duty, nor may right shoulder arthritis be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left shoulder disorder, diagnosed as a torn rotator cuff, 
was not due to disease or injury that was incurred in or 
aggravated by active service, or during a specific period of 
reserve component duty, nor may left shoulder arthritis be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A cervical spine disorder, including arthritis, is not due to 
disease or injury that was incurred in or aggravated by active 
service, or during a specific period of reserve component duty, 
nor may arthritis of the cervical spine be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 101(24), 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection 
for bilateral shoulder and cervical spine disabilities.  Before 
assessing the merits of the appeal, VA's duties to the claimant 
must be examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is 
also entitled to notice of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2004, prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  In 2006, the 
Court of Appeals for Veterans Claims ruled that VA must inform 
claimants of all elements of a service connection claim, 
including how VA assigns disability ratings and how an effective 
date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Though the Veteran in this case did not receive such 
notice regarding ratings and effective dates prior to the initial 
adjudication, the Veteran did receive such notice in the June 
2007 Supplemental Statement of the Case.  Further, his claims are 
being denied, so any failure to inform him of these particular 
aspects of service connection is deemed nonprejudicial. 

Furthermore, the Veteran does not allege that he has been 
prejudiced, with respect to the issues addressed in this 
decision, by any lack of notice and none is apparent from the 
record.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied.



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.

These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the Veteran's service.

In this case, no examination is necessary in order to adjudicate 
the Veteran's claims of entitlement to service connection because 
there is no evidence to satisfy the second or third McLendon 
criteria discussed above.  Specifically, there is no evidence to 
suggest that any disease or injury occurred during a period of 
active military service, or during a period of ACDUTRA or 
INACDUTRA, and there is no competent evidence to suggest that any 
disorder manifested as a result of the Veteran's active military 
service.  Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim cannot 
be met upon additional examination.  The Veteran was not 
prejudiced by the lack of VA examination.

Also, the RO has been unable to secure a report of the Veteran's 
service treatment records from his period of active service from 
1975 to 1977.  An August 2004 VA memorandum shows that these 
records are unavailable.  The Board is aware that the Court of 
Appeals for Veteran's Claims (Court) has held that where the 
records in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  It should be pointed 
out that in this case the Veteran has not alleged that his 
claimed disabilities had their onset during this period of 
service or were in any way related to that period of service.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA obtained the Veteran's service and private treatment 
records.  Neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General laws and regulations that pertain to service connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection may be presumed for certain chronic diseases 
which become manifest to a compensable degree within a prescribed 
period after discharge from service (one year), even though there 
is no evidence of such disease during the period of service, 
provided the Veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also includes 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from disease or injury incurred 
in, or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  See 38 
U.S.C.A. §§ 101(24), 106, 1110.

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform each 
year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard of 
any State under sections 316, 502, 503, 504, or 505 of title 32, 
or the prior corresponding provisions of law.  See 38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with 
the Army National Guard of any State (other than full-time duty) 
under section 316, 502, 503, 504, or 505 of title 32, or the 
prior corresponding provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.  Hines v. Principi, 18 
Vet. App. 227 (2004); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Service connection for bilateral shoulder and cervical spine 
disabilities 

1.  Analysis, period of active service from July 1975 and July 
1977

Since the Veteran had both active and inactive service, the Board 
will address his claims in light of the facts demonstrated for 
each period of service.

The Veteran's service treatment records from his period of active 
duty service from July 1975 to July 1977 are not available.  As 
noted, the Veteran does not contend that he incurred any injury 
or disease during this time period.   

Furthermore, there is no indication that degenerative diseases of 
the shoulders or cervical spine were present to a compensable 
degree with one year of his discharge in July 1977.  In 
particular, examinations for reserve purposes conducted in 1990, 
1991, and 1993 disclose no complaints or history of shoulder or 
neck pain or injury, and physical examinations disclose no 
medical diagnosis of a shoulder or cervical spine disorder.

The earliest evidence documenting treatment for his right and 
left shoulders is in 1996 and 1998, respectively, which is 
approximately 20 years after his service discharge.  Further, 
there is no diagnosis of a cervical spine disability until 2003, 
some 26 years after his separation active service.  

Additionally, there is no medical evidence on file, which relates 
either of the claimed disorders to the Veteran's period of active 
duty.  Therefore, there is no relationship between this period of 
service and his disorders, and no basis upon which to grant 
service connection.  Again the Veteran does not contend that 
these disabilities were incurred during this period of service.

2.  Analysis, bilateral shoulder disabilities,  ACDUTRA and 
INACDUTRA

The Veteran maintains that he aggravated his bilateral shoulder 
and cervical spine disabilities during ACDUTRA and/or INACDUTRA.  
He points out that his duties included maintaining automobiles 
which required working overhead as well as underneath 
automobiles.  

Concerning the first element of Hickson, evidence of current 
disability as provided by a medical diagnosis, private treatment 
records of JDC, MD, disclose that, in February 1996, the Veteran 
reported that 3-4 weeks previously while walking his dog, he 
slipped and fell, injuring his right shoulder.  A magnetic 
resonance imaging (MRI) revealed a rotator cuff tear as well as 
degenerative changes of the right acromioclavicular (AC) joint.  
In April 1997, open repair of torn right rotator cuff was 
performed.  The report of the surgical procedure states that the 
Veteran had a one to one and a half year history of pain in the 
right shoulder.  

Private treatment records also show that in March 1998, the 
Veteran reported that on January 27, 1998, he fell off a rock and 
struck his left shoulder.  Clinical evaluation found that his 
injury was compatible with impingement syndrome or small rotator 
cuff tear.  X-ray revealed degenerative arthritis of the left AC 
joint.  In July 1998, he underwent arthroscopy and repair of the 
left rotator cuff. 

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for residual of injuries to 
the left and right shoulders.  The problem with the Veteran's 
claims is the second and third elements of the Hickson analysis.  
The clinical records that pertain to his ACDUTRA and INACDUTRA 
service do not show that he was treated at any time for these 
disabilities.  He was evaluated for his fitness for duty in 
December 2000xx.  It was noted that he had three surgeries to the 
shoulders and was unable to do push ups.  However, it was found 
that his condition did not affect his ability as a Technical 
Inspector.  In 2001, as a result of his bilateral shoulder 
disabilities, he was placed on permanent profile. 

Regardless, the more significant problem with his service 
connection claims arises with the third element of Hickson: 
competent medical evidence of a nexus, or link, between his 
military service and his disabilities.  There is no medical 
opinion which indicates that his shoulder disabilities were 
permanently aggravated during his periods of ACDUTRA and/or 
INACDUTRA.  The only opinion of record which relates the shoulder 
disabilities to military service is the Veteran's statements.  

In partial, the Veteran states, in a communication received in 
August 2004, that the rotator cuff surgeries performed in 1997, 
1998, and 2000 failed because of the physical and manual labor 
required in his reserve duties.  The Veteran states that his 
civilian doctors advised that he do no heavy lifting, but he had 
to continue those duties while awaiting examination for physical 
profile.  This statement is not entirely consistent with the 
evidence of record.  A 1996 private medical statement indicates 
that the Veteran's "physical fitness activities should be 
restricted at this time."  In July 1997, the Veteran was 
discharged from physical therapy.  AT that time, the Veteran 
indicated that he needed more rehabilitation.  The Veteran was 
offered subacromial injection, but did not return as scheduled in 
August 1997.  The Veteran was next seen by the private physician 
in March 1998, when he complained of injury to the left shoulder.  
The Veteran then underwent surgery to the left shoulder, and 
clinical notes reflect that the Veteran was continuing with 
physical therapy in August 1998.  

In October 1998, Dr. C. stated that the Veteran could do no 
overhead lifting or physical training for one year, and that he 
should be re-evaluated in one year. In July 1999, Dr. C. again 
stated that the Veteran could do no overhead lifting or physical 
training for one year, and that he should be re-evaluated in one 
year.  The reserve component records reflect that the Veteran was 
re-evaluated by the reserve component in December 2000.  The re-
evaluation reflects that the Veteran was on a restricted profile.  
The Veteran's own April 2002 written statement reflects that he 
is on "profiles" for physical training (PT) and lifting.  In 
February 2003, a reserve component provider determined that the 
physical profile limitations set for the Veteran related to his 
bilateral rotator cuff tears were appropriate.  

A February 2003 private clinical records from WMG, MD, reflects 
an assessment that the Veteran's rotator cuff surgeries had 
failed, and that he had degenerative disc disease of the cervical 
spine.  Magnetic resonance imaging of the cervical spine 
disclosed spondylosis, C5-6 and C6-7.  Dr. G. did not provide an 
opinion as to the etiology of the rotator cuff surgery failures.  

Full consideration has been given to the Veteran's own assertions 
that his bilateral shoulder disabilities are related to service; 
however, the Veteran is a layperson, and as such he has no 
competence to render a medical opinion on diagnosis or etiology 
of a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay statements may, however, serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  He is 
competent, even as a layman, to proclaim having experienced 
shoulder pain during service while on ACDUTRA and INACDUTRA.  The 
Board is not disputing that.  Rather, his lay testimony, alone, 
does not also support the notion that he has chronic (meaning 
permanent) disability involving his shoulders as a consequence or 
residual of his military service.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  

More significantly, however, the Board finds that, to the extent 
that the Veteran contends that right shoulder or left shoulder 
disorders were incurred during a period of ACDUTRA or INACDUTRA, 
the private clinical records contradict such assertion.  The 
private clinical records dated in 1997 and 1998 establish that 
the Veteran incurred injuries to his shoulders outside his 
periods of ACDUTRA or INACDUTRA.  

The Veteran contends that his shoulder disorders were aggravated 
during his ACDUTRA and INACDUTRA periods because the restrictions 
placed on his activities by his civilian providers were not 
honored.  However, there is no evidence in the official records 
of his reserve component service from 1996 to 2003 that the 
Veteran complained of right or left shoulder pain during any 
period of ACDUTRA or INACDUTRA.  The Board finds it significant 
that there is no record that the Veteran sought private clinical 
care proximate to performing a period of ACDUTRA or INACDUTRA.  

Additionally, the Board notes the November 2002 clinical records 
From Dr. EC, Family Health Group.  Dr. C states that the Veteran 
feels irritable and not enjoying activities that he used to enjoy 
such as fishing and golf.  Dr. C. further states that the Veteran 
has "a stressful job" and "drives 200-300 miles a day since he 
commutes to Clarksville."  The Board notes that the record 
demonstrates that the daily commuting described in this clinical 
record does not refer to the Veteran's reserve component service.  
Thus, the Board finds that there is no objective clinical 
evidence that supports the Veteran's contention that his shoulder 
injuries were aggravated, that is, permanently worsened, by 
activities performed during reserve component service.  More 
significantly, the clinical evidence demonstrates that the 
Veteran engaged in activities outside his reserve component 
duties that required the use of his shoulders on a daily basis.  

It appears to the Board that the Veteran has omitted discussion 
of any other activities which required use of the shoulders.  The 
Veteran's omission of discussion of other significant activities, 
such as his employment, which apparently required a significant 
amount of daily driving to commute to that employment, or 
discussion of recreational activities during the relevant period, 
decreases the credibility of the Veteran's contentions and 
testimony.  The Veteran contends, in effect, that he believes 
that failure of rotator cuff surgeries is attributable to reserve 
component duties.  In light of the record as a whole, the Board 
finds that the Veteran contention is not credible.  

The law and regulations governing Veteran's benefits require the 
Veteran to demonstrate that a claimed disorder was aggravated 
from an injury during a period in which he was actually 
performing ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24).  The 
Veteran's contention that his duties in reserve service as a 
whole after his initial left and right shoulder injuries caused 
aggravation of those injuries because the reserve component did 
not honor physical restrictions recommended by his civilian 
physicians does not provide a factual basis which authorizes VA 
to grant service connection for a left shoulder disorder or a 
right shoulder disorder.  Service connection is generally not 
legally merited when a disability incurred on INACDUTRA results 
from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 
487 (1993).  Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, the 
period does not qualify as active military service and claimant 
does not achieve Veteran status for purposes of that claim.").

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for bilateral shoulder disabilities.  And as the preponderance of 
the evidence is against his claims, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

3.  Analysis, claim for cervical spine disability, ACDUTRA and 
INACDUTRA

The Veteran also contends that a cervical spine disability was 
incurred or aggravated during military service.  He points out 
that he was required to wear fully equipped backpacks, which 
caused excessive strain on his neck.  This eventually led to the 
development of degenerative diseases of the cervical spine. 

In this regard, the record contains a February 2003 private MRI 
report which noted degenerative disc disease (DDD) and 
spondylosis of the cervical spine.  This satisfies the first 
element of the Hickson analysis.

However, the same problem exists with this claim for service 
connection, as with his shoulder disabilities, there is no 
evidence of an in-service injury or a medical nexus opinion.  In 
March 2003, a State Medical Review Board found that he was unfit 
for further duty in the Tennessee Army National Guard and he was 
released from military service.  

Significantly, there is evidence of record that the Veteran 
complained of low back pain during a period of reserve component 
service in August 2001, but the Veteran did not report neck pain 
at that time.  He reported pain in the low back radiating down to 
the legs.  The provider noted that there was no history of back 
problems.  This treatment record is unfavorable to the Veteran's 
claim, since it discloses that the Veteran did not report neck 
pain, and the record discloses that the Veteran did not report a 
history of incurrence of neck pain.  This record is unfavorable 
to a finding that there was an increase in severity of pre-
existing neck pain or a neck disorder during that period of 
ACDUTRA.  Moreover, since there is no record that the Veteran 
complained of neck pain during any other period of ACDUTRA or 
INACDUTRA, the evidence is unfavorable to a finding that a neck 
disorder was aggravated during any period when the Veteran was 
performing reserve component service.  

Moreover, the Board observes that there is no competent (i.e., 
medical) evidence suggesting that the Veteran's current cervical 
spine disabilities are related to service or otherwise had its 
origin during the Veteran's period of active military service.  

As noted the Veteran contends, in essence, that his military 
training including the wearing of backpacks, led to the 
development of his cervical spine disease.  As referred to above, 
the Veteran's lay statements may be competent to support claims 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  However, the evidence of 
record does not demonstrate that the Veteran, who is competent to 
comment on his symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
causation or aggravation.  While the Veteran's contentions have 
been carefully and sympathetically considered, these contentions 
are outweighed by the absence of any medical evidence to support 
the claims.  

Finally, the Board emphasizes that, as to the Veteran's period of 
reserve component service, law and regulations governing 
Veteran's benefits require that the Veteran to demonstrate that 
the claimed disorder was caused or aggravated from an injury 
during a specific period in which he was actually performing 
ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24).  The Veteran's 
contention that his duties, in reserve service generally, such as 
wearing a backpack, over time, caused or aggravated a neck 
disorder, does not provide a factual basis which authorizes VA to 
grant service connection for a neck disorder.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a cervical spine disability.   


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


